DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace (US 2013/0150691) in view of Thomas (US 2009/0257911).
Regarding claim 1, Pace discloses a sensor assembly for a continuous glucose monitoring system comprising 

a sensor unit (fig. 238, ref. 2300) having a sterilized region (fig. 238, ref. 2212), the sterilized region including at least a portion of a sensor (fig. 238, ref. 2202) and an introducer (D1: fig. 238, ref. 2206; [0125]); and
electronics for the continuous glucose monitoring system (fig. 24A, ref. 2410; [0126]); 
wherein the sensor unit is positioned within the sensor unit receiving area of the sensor carrier and the electronics are positioned on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area while maintaining sterilization of the sterilized region of the sensor unit (fig. 25A; [0127]). 
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 


Regarding claim 3, Pace further discloses that the cover includes a threaded cap coupled to the sensor unit, the threaded cap configured so that when the threaded cap is21 ADC16010 unthreaded from the receiving area, the introducer is exposed to allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3, element 306; paragraphs [0083], [0120]).  
Regarding claim 4, Pace further discloses that the sterilized region of the sensor unit includes an insertion shaft cover of an insertion shaft of the introducer that houses at least a portion of the sensor and the insertion shaft of the introducer (figure 19, element 1904; figure 23B, element 2212).  
Regarding claim 5, Pace further discloses a receiving area housing the sensor assembly of claim 4; and a cover that covers the receiving area and sensor assembly, wherein the cover is configured so that removal of cover removes the insertion shaft cover to expose the insertion shaft of the introducer and to allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3; paragraph [0120]).  
Regarding claim 6, Pace further discloses that the cover includes a threaded cap coupled to the sensor unit, wherein the threaded cap is configured so that when the threaded cap is unthreaded from the receiving area, the insertion shaft cover is removed to expose the 
Regarding claim 7, Pace further discloses that the sensor unit comprises a sensor, an introducer having an insertion shaft, and an insertion shaft cover; and a sensor housing having 22 ADC16010a first end configured to receive the insertion shaft of the introducer; a second end having a sealing surface configured to seal against the insertion shaft cover; and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing; wherein the insertion shaft cover is sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region; and wherein the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover and wherein the sealed region and all components within the sealed region are sterilized (see figures 19 and 23B; paragraph [0085]).  
Regarding claim 8, Pace further discloses a receiving area housing the sensor assembly of claim 7 and a cover that covers the receiving area and sensor assembly, wherein the cover is configured so that removal of cover removes the insertion shaft cover to expose the insertion shaft of the introducer and allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3; paragraph [0120]).  
Regarding claim 9, Pace further discloses that the cover includes a threaded cap coupled to the sensor unit, wherein the threaded cap is configured so that when the threaded cap is 

Regarding claim 10, Pace discloses an insertion device for a continuous glucose monitoring system comprising:
an insertion unit (fig. 3, ref. 314);
a sensor carrier positioned within the insertion unit and having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate (figure 24A, elements 2404, 2402; paragraph [0126]);
a sensor unit having a sterilized region, the sterilized region including at least a portion of a sensor and an introducer (figure 238, elements 2300, 2212, 2202, 2206; paragraph [0125]);
electronics for the continuous glucose monitoring system (fig. 24A, ref. 2410; [0126]);
wherein the sensor unit is positioned within the sensor unit receiving area of the sensor carrier and the electronics are positioned on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area while maintaining sterilization of the sterilized region of the sensor unit (fig. 25A; [0127]); and
f) a removable cover attached to the insertion unit that interfaces with the sensor unit such that removal of the removable cover exposes the introducer and the sensor (fig. 3, ref. 214).


Regarding claim 11, Pace discloses a method of forming a sensor assembly for a continuous glucose monitoring system, comprising providing 
a sensor carrier (fig. 24A) having a sensor unit receiving area (fig. 24A, ref. 2404; [0126]) and an electronics receiving area (fig. 24A, ref. 2402), the electronics receiving area including a substrate;
a sensor unit (fig. 238, ref. 2300) having a sterilized region (fig. 238, ref. 2212), the sterilized region including at least a portion of a sensor (fig. 238, ref. 2202) and an introducer (fig. 238, ref. 2206; [0125]); and
electronics for the continuous glucose monitoring system (fig. 24A, ref. 2410; [0126]); 
and positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to (fig. 25A; [0127]).
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Regarding claim 12, Pace further discloses that the sterilized region of the sensor unit includes an insertion shaft cover of an insertion shaft of the introducer that houses at least a portion of the sensor and the insertion shaft of the introducer (figure 19, element 1904; figure 23B, element 2212).  
Regarding claim 13, Pace further discloses providing a sensor housing having: a first end configured to receive the insertion shaft of the introducer; a second end having a sealing surface configured to seal against the insertion shaft cover; an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion 
Regarding claim 14, Pace further discloses ADC16010sealingly coupling the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region; inserting the introducer into the first end so that the sensor unit, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover; and sterilizing the sealed region and all components within the sealed region (paragraph [0085]).  
Regarding claim 15, Pace discloses a method of forming an insertion device for a continuous glucose monitoring system comprising:
providing a sensor carrier having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate (figure 24A, elements 2404, 2402; paragraph [0126]); providing a sensor unit having a sterilized region, the sterilized region including at least a portion of a sensor and an introducer (figure 238, elements 2300, 2212, 2202, 2206; paragraph [0125]); providing electronics for the continuous glucose monitoring system (fig. 24A, ref. 2410; [0126]); positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area while maintaining sterilization of the sterilized region of the sensor unit (fig. 25A; [0127]); providing an insertion unit (figure 3, element 314); positioning the sensor carrier within the insertion unit (figure 3); and attaching a removable cover to the insertion unit that interfaces with the sensor unit such 
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Regarding claim 16, Pace further discloses that the removable cover comprises a threaded cap (figure 3, element 306).  
Regarding claim 17, Pace further discloses that the sensor unit comprises a sensor housing having: a first end configured to receive an insertion shaft of an introducer; a second end having a sealing surface configured to seal against an insertion shaft cover; and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor unit (see figures 19 and 23B; paragraph [0085]).  

Regarding claim 19, Pace discloses a method of forming a sterilized sensor unit for a continuous glucose monitor comprising:
providing a sensor, an introducer having an insertion shaft, and an insertion shaft cover (fig. 19, refs. 1902, 1904; fig. 238, ref. 2300); providing a sensor housing having: 27 ADC16010a first end configured to receive the insertion shaft of the introducer (fig. 238; [0125]); a second end having a sealing surface configured to seal against the insertion shaft cover (fig. 238; [0125]); an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing (fig. 238; [0125]); sealingly coupling the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region (fig. 238; [0125]); inserting the introducer into the first end so that the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover (fig. 238; [0125]); and sterilizing the sealed region and all components within the sealed region (paragraph [0085]).
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose 

Regarding claim 20, Pace discloses a sterilized sensor unit for a continuous glucose monitor comprising
a sensor, an introducer having an insertion shaft, and an insertion shaft
cover (fig. 19, refs. 1902, 1904; fig. 238, ref. 2300); and
a sensor housing having:
a first end configured to receive the insertion shaft of the introducer (fig. 238; [0125]);
a second end having a sealing surface configured to seal against the insertion shaft cover (fig. 238; [0125]); and
an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing (fig. 238; [0125]);
wherein the insertion shaft cover is sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region (fig. 238; [0125]); and
(0085]).
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Claim 1, 2, 4, 5, 7, 8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadvary (US 2008/0027296) in view of Thomas (US 2009/0257911).
Regarding claim 1, Hadvary discloses a sensor assembly for a continuous glucose monitoring system comprising:
a sensor carrier (fig. 1 b, ref. 16) having a sensor unit receiving area (fig. 1 b, ref. 20) and an electronics receiving area including a substrate (fig. 1b, ref. 22; [0031]);
a sensor unit (fig. 1b, ref. 13) having a sterilized region (fig. 1, ref. 14), the sterilized region including at least a portion of a sensor ([0029]) and an introducer ( [0029]); and
electronics for the continuous glucose monitoring system ( [0031]); 

Hadvary does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Hadvary with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Regarding claim 2, Hadvary further discloses a receiving area housing the sensor assembly of claim 1; and a cover that covers the receiving area and sensor assembly, wherein the cover is configured so that removal of cover exposes the introducer and allows the insertion device to insert the introducer and sensor into a user for continuous glucose monitoring (figure 2a, element 23; figure 3c; paragraph [0033]).  

Regarding claim 5, Hadvary further discloses a receiving area housing the sensor assembly of claim 4; and a cover that covers the receiving area and sensor assembly, wherein the cover is configured so that removal of cover removes the insertion shaft cover to expose the insertion shaft of the introducer and to allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 2a, element 23; figure 3c; paragraph [0033]).  
Regarding claim 7, Hadvary further discloses that the sensor unit comprises: a sensor, an introducer having an insertion shaft, and an insertion shaft cover; and a sensor housing having: 22 ADC16010a first end configured to receive the insertion shaft of the introducer; a second end having a sealing surface configured to seal against the insertion shaft cover; and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing; wherein the insertion shaft cover is sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region; and wherein the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover and wherein the sealed region and all components within the sealed region are sterilized (figure 3b; paragraph [0029]).  


Regarding claim 10, Hadvary discloses an insertion device for a continuous glucose monitoring system comprising:
an insertion unit (fig. 1b, ref. 1);
a sensor carrier positioned within the insertion unit and having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate (figure 1b, elements 16, 20, 22; paragraph [0031]);
a sensor unit having a sterilized region, the sterilized region including at least a portion of a sensor and an introducer (figure 1b, elements 13, 14; paragraph [0029]);
electronics for the continuous glucose monitoring system (paragraph [0031]);
wherein the sensor unit is positioned within the sensor unit receiving area of the sensor carrier and the electronics are positioned on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area while maintaining sterilization of the sterilized region of the sensor unit (figure 3b; paragraph [0033]); and

Hadvary does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Hadvary with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Regarding claim 11, Hadvary discloses a method of forming a sensor assembly for a continuous glucose monitoring system comprising:
providing a sensor carrier (fig. 1 b, ref. 16) having a sensor unit receiving area (fig. 1 b, ref. 20) and an electronics receiving area including a substrate (fig. 1b, ref. 22; [0031]);
providing a sensor unit (fig. 1b, ref. 13) having a sterilized region (fig. 1, ref. 14), the sterilized region including at least a portion of a sensor ([0029]) and an introducer ( [0029]); 
providing electronics for the continuous glucose monitoring system ( [0031]); and 
positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the 
Hadvary does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Hadvary with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Regarding claim 12, Hadvary further discloses that the sterilized region of the sensor unit includes an insertion shaft cover of an insertion shaft of the introducer that houses at least a portion of the sensor and the insertion shaft of the introducer (figure 1b, element 14).  
Regarding claim 13, Hadvary further discloses providing a sensor housing having: a first end configured to receive the insertion shaft of the introducer; a second end having a sealing surface configured to seal against the insertion shaft cover; an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion 
Regarding claim 14, Hadvary further discloses ADC16010sealingly coupling the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region; inserting the introducer into the first end so that the sensor unit, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover; and sterilizing the sealed region and all components within the sealed region (paragraph [0029]).  
Regarding claim 15, Hadvary discloses method of forming an insertion device for a continuous glucose monitoring system comprising:
providing a sensor carrier having a sensor unit receiving area and an electronics receiving area, the electronics receiving area including a substrate (figure 1b, elements 16, 20, 22; paragraph [0031]);
providing a sensor unit having a sterilized region, the sterilized region including at least a portion of a sensor and an introducer (figure 1b, elements 13, 14; paragraph [0029]);
providing electronics for the continuous glucose monitoring system (paragraph [0031]);
positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area while maintaining sterilization of the sterilized region of the sensor unit (figure 3b; paragraph [0033]); providing an insertion unit (fig. 1b, ref. 1); positioning the sensor carrier within the insertion unit (figure 1b); and

Hadvary does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Hadvary with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Regarding claim 17, Hadvary further discloses a sensor housing having: a first end configured to receive an insertion shaft of an introducer; a second end having a sealing surface configured to seal against an insertion shaft cover; and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor unit (figure 3b; paragraph [0029])
Regarding claim 18, Hadvary further discloses that providing a sensor unit having a sterilized region comprises sealingly coupling the insertion shaft cover to the second end of the 
Regarding claim 19, Hadvary discloses a method of forming a sterilized sensor unit for a continuous glucose monitor comprising: providing a sensor, an introducer having an insertion shaft, and an insertion shaft cover (figure 3b); providing a sensor housing having: 27 ADC16010a first end configured to receive the insertion shaft of the introducer (figure 3b); a second end having a sealing surface configured to seal against the insertion shaft cover (figure 3b); an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing (figure 3b); sealingly coupling the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region (figure 3b); inserting the introducer into the first end so that the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover (figure 3b); and sterilizing the sealed region and all components within the sealed region (paragraph [0029]).
Hadvary does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It 

Regarding claim 20, Hadvary discloses a sterilized sensor unit for a continuous glucose monitor comprising:
a sensor, an introducer having an insertion shaft, and an insertion shaft cover (fig. 3b); and
a sensor housing having:
a first end configured to receive the insertion shaft of the introducer (fig. 3b);
a second end having a sealing surface configured to seal against the insertion shaft cover (fig. 3b); and
an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing (fig. 3b);
wherein the insertion shaft cover is sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region (fig. 3b); and
wherein the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover and wherein the sealed region 
Hadvary does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Hadvary with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. 

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments filed 29 December 2020 have already been addressed in the Advisory Action mailed 13 January 2021; no new arguments have been presented with this Request for Continued Examination. 
Applicant argued that Thomas teaches away from separately sterilizing a sensor prior to assembly and packaging because Thomas teaches that it may be advantageous to perform sterilizing at some other point in the process. This argument of teaching away is still entirely unpersuasive, as this does not meet any criteria of teaching away. "[T]he prior art’s mere .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0150691 to Pace, US 2017/0143243 to Deck, 2012/0157801 to Hoss, which all also disclose separately sterilizing sensor components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791